DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeh (US 2017/0083153 A1).

Instant Claim 1: A touch display panel, comprising: a display substrate  (“The touch panel includes a transparent substrate,” (Yeh, abstract)  The touch panel and 

comprising a regular display area and an irregular display area;  (Referring to fig 1 of Yeh, the top half and bottom half of transparent substrate 11 correspond to the regular display area and irregular display area of the claim, respectively.)

and a touch panel disposed on a display surface of the display substrate and comprising a first touch zone corresponding to the regular display area and a second touch zone corresponding to the irregular display area;  (“The transparent substrate 11 (fig 2) comprises a first transparent film 111 and a second transparent film 112.” (Yeh, paragraph 24)  The first transparent film 111 and second transparent film 112 of Yeh correspond to the touch panel and display surface of the claim, respectively.  Referring to fig 1 of Yeh, the top half and bottom half of transparent substrate 11 correspond to the first touch zone and second touch zone of the claim, respectively.)

wherein the first touch zone comprises at least one first touch electrode, the second touch zone comprises at least one second touch electrode, and at least a portion of the second touch electrode extends into the first touch zone.  (“The touch sensing circuit 12 (fig 1) comprises plural first sensing electrodes 121 and plural second sensing electrodes 122.” (Yeh, paragraph 24)  The first sensing electrodes 121 and second sensing electrodes 122 of Yeh correspond to the first touch electrode and second touch electrode of the claim, respectively.  The first sensing electrodes 121 and second sensing electrodes 122 extend throughout the entire transparent substrate 11.)


Instant Claim 2: The touch display panel as claimed in claim 1, wherein the irregular display area comprises at least one of a curved display area, a concave display area, and a display area with an internal hole.  (Referring to fig 7 of Yeh, clear adhesive 20 contains a hole for cable 21 to enter.)


Instant Claim 4: The touch display panel as claimed in claim 1, wherein the first touch zone comprises a plurality of the first touch electrodes,  (Referring to fig 1 of Yeh, the top half of first transparent substrate 11 includes first sensing electrodes 121.)

and one of the first touch electrodes adjacent to the second touch electrode in a first direction is defined as a first adjacent electrode;  (Referring to fig 1 of Yeh, the first sensing electrode 121 that is labelled 121 corresponds to the first adjacent electrode of the claim.)

and a boundary between the second touch electrode and the first adjacent electrode is located in the first touch zone.  (Referring to fig 1 of Yeh, the first sensing electrode 121 that is labelled 121 is adjacent to second sensing electrodes 122 in the top half of transparent substrate 11.)


Instant Claim 15: The touch display panel as claimed in claim 1, wherein the first touch electrode comprises a rectangular or square electrode.  (Referring to fig 1 of Yeh, the first sensing electrodes 121 are rectangular.)


Instant Claim 16: The touch display panel as claimed in claim 1, wherein the first touch electrode and the second touch electrode are electrically connected to a touch chip through correspondingly touch lines,  (“The coupling part 17 (fig 1) is electrically connected with the output terminals of the plural metal traces 13.” (Yeh, paragraph 23)  The coupling part 17 and metal traces 13 of Yeh correspond to the touch chip and touch lines of the claim, respectively.  The metal traces are directly connected to the first sensing electrodes 121 and second sensing electrodes 122 (fig 1 of Yeh).)

and the touch chip is configured to detect a touch signal on the first touch electrode and the second touch electrode.  (The coupling part 17 of Yeh being 


Instant Claim 17: A touch display device,  (“A touch panel with an antenna structure is provided.” (Yeh, abstract)  The touch panel of Yeh corresponds to the touch display device of the claim.)

	The remainder of claim 17 is substantially identical to claim 1, and thus, is rejected under similar rationale.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 3, 5-11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh.

Instant Claim 3: The touch display panel as claimed in claim 1, wherein an area of the second touch electrode is equal to or approximate to an area of the first touch electrode.  (Section 2144.04 of the MPEP, under the heading Changes in Size/Proportion, states that in the case of In Gardner v. TEC Syst., “the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”  Therefore, although from fig 1 of Yeh it appears that the first sensing electrodes 121 are larger in area than the second sensing electrodes 122, the exact relative dimensions of electrodes is a matter of design choice.)


Instant Claim 5: The touch display panel as claimed in claim 4, wherein a size of the first adjacent electrode along the first direction is less than a size of one of the first touch electrodes except the first adjacent electrode along the first direction.  (Although from fig 1 of Yeh it appears that the first sensing electrodes 121 are all the same size, the exact size of electrodes is a matter of design choice per section 2144.04 of the MPEP, under the heading Changes in Size/Proportion.)


Instant Claim 6: The touch display panel as claimed in claim 4, wherein one of the first touch electrodes adjacent to the first adjacent electrode in the first direction is defined as a second adjacent electrode;  (Referring to fig 1 of Yeh, the first 

and 17the first adjacent electrode extends toward the second adjacent electrode along the first direction.  (Section 2144.04 of the MPEP, under the heading Rearrangement of Parts, states that in the case of In Re Kuhle, the courts held that “the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice”.  Therefore, similarly in Yeh, the exact direction of the first sensing electrodes 121 is a matter of design choice.)


Instant Claim 7: The touch display panel as claimed in claim 6, wherein a size of the second adjacent electrode along the first direction is less than a size of one of the first touch electrodes except the first adjacent electrode and the second adjacent electrode along the first direction.  (Referring to fig 1 of Yeh, the size of the second sensing electrodes 122 is less than the size of the first sensing electrodes 121.)


Instant Claim 8: The touch display panel as claimed in claim 4, wherein one of the first touch electrodes adjacent to the second touch electrode in a second direction is defined as a third adjacent electrode;  (Referring to fig 1 of Yeh, the first sensing electrode 121 which is second from the left corresponds to the third adjacent electrode of the claim.)

and a boundary between the second touch electrode and the third adjacent electrode is located in the first touch zone.  (Referring to fig 1 of Yeh, there are second sensing electrodes 122 that are adjacent to the first sensing electrode 121 which is second from the left, in the top half of transparent substrate 11.)


Instant Claim 9: The touch display panel as claimed in claim 8, wherein a size of the third adjacent electrode along the second direction is less than a size of one of the first touch electrodes except the first adjacent electrode and the third adjacent electrode along the second direction.  (Although from fig 1 of Yeh it appears that the first sensing electrodes 121 are all the same size, the exact size of electrodes is a matter of design choice per section 2144.04 of the MPEP, under the heading Changes in Size/Proportion.)


Instant Claim 10: The touch display panel as claimed in claim 8, wherein one of the first touch electrodes adjacent to the third adjacent electrode in the second direction is defined as a fourth adjacent electrode;  (Referring to fig 1 of Yeh, the leftmost first sensing electrode 121 corresponds to the fourth adjacent electrode of the claim.)

and the third adjacent electrode extends toward the fourth adjacent electrode along the second direction.  (Section 2144.04 of the MPEP, under the heading Rearrangement of Parts, states that in the case of In Re Kuhle, the courts held that “the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice”.  Therefore, similarly in Yeh, the exact direction of the first sensing electrodes 121 is a matter of design choice.)


Insatnt Claim 11: The touch display panel as claimed in claim 10, wherein a size of the fourth adjacent electrode along the second direction is less than a size of one of the first touch electrodes except the first adjacent electrode, the third adjacent electrode, and the fourth adjacent electrode along the second direction.  (Although from fig 1 of Yeh it appears that the first sensing electrodes 121 are all the same size, the exact size of electrodes is a matter of design choice per section 2144.04 of the MPEP, under the heading Changes in Size/Proportion.)


Instant Claim 18: The touch display device as claimed in claim 17, wherein the first touch zone comprises a plurality of the first touch electrodes, one of the first touch electrodes adjacent to the second touch electrode in a 18first direction is defined as a first adjacent electrode,  (This portion of claim 12 is substantially included within claim 4, and thus, is rejected under similar rationale.)

and one of the first touch electrodes adjacent to the second touch electrode in a second direction is defined as a third adjacent electrode;  (This portion of claim 12 is substantially included within claim 8, and thus, is rejected under similar rationale.)

a boundary between the second touch electrode and the first adjacent electrode is located in the first touch zone,  (This portion of claim 12 is substantially included within claim 4, and thus, is rejected under similar rationale.)

and a size of the first adjacent electrode along the first direction is less than a size of one of the first touch electrodes except the first adjacent electrode along the first direction;  (This portion of claim 12 is substantially identical to claim 5, and thus, is rejected under similar rationale.)

and/or a boundary between the second touch electrode and the third adjacent electrode is located in the first touch zone,  (This portion of claim 12 is substantially identical to claim 8, and thus, is rejected under similar rationale.)

and a size of the third adjacent electrode along the second direction is less than a size of one of the first touch electrodes except the first adjacent electrode and the third adjacent electrode along the second direction.  (This portion of claim 12 is substantially identical to claim 9, and thus, is rejected under similar rationale.)



Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of Kim (US 2016/0291715 A1).

Instant Claim 12: and the first touch zone comprises a plurality of the first touch electrodes, one of the first touch electrodes adjacent to the second touch electrode in a 18first direction is defined as a first adjacent electrode,  (This portion of claim 12 is substantially included within claim 4, and thus, is rejected under similar rationale.)

and one of the first touch electrodes adjacent to the second touch electrode in a second direction is defined as a third adjacent electrode;  (This portion of claim 12 is substantially included within claim 8, and thus, is rejected under similar rationale.)

a boundary between the second touch electrode and the first adjacent electrode is located in the first touch zone,  (This portion of claim 12 is substantially included within claim 4, and thus, is rejected under similar rationale.)

and a size of the first adjacent electrode along the first direction is less than a size of one of the first touch electrodes except the first adjacent electrode along the first direction;  (This portion of claim 12 is substantially identical to claim 5, and thus, is rejected under similar rationale.)

and/or a boundary between the second touch electrode and the third adjacent electrode is located in the first touch zone,  (This portion of claim 12 is substantially identical to claim 8, and thus, is rejected under similar rationale.)

and a size of the third adjacent electrode along the second direction is less than a size of one of the first touch electrodes except the first adjacent electrode and the third adjacent electrode along the second direction.  (This portion of claim 12 is substantially identical to claim 9, and thus, is rejected under similar rationale.)



The touch display panel as claimed in claim 1, wherein the irregular display area comprises a curved display area,

In the same field of endeavor, however, Kim does teach a curved display for an electronic device.

The touch display panel as claimed in claim 1, wherein the irregular display area comprises a curved display area,  (“A curved display apparatus providing an air touch input function including: a curved display including a concavely curved monitor to display a three-dimensional image;” (Kim, abstract))

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the touch panel as taught by Yeh; with the curved display apparatus as taught by Kim.  Such a combination involves incorporating a known curved display feature into a known touch display in order to yield the predictable results of providing the ability to display a three-dimensional image.


Instant Claim 13: (Claim 13 is substantially included within claim 12, and thus, is rejected under similar rationale.)


Instant Claim 14: The touch display panel as claimed in claim 1, wherein the irregular display area comprises a display area with an internal hole,  (Referring to fig 7 of Yeh, clear adhesive 20 contains a hole for cable 21 to enter.)

	The remainder of claim 14 is substantially identical to claim 12, and thus, is rejected under similar rationale.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995. The examiner can normally be reached Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626